                                     United States District Court
                                            OFFICE OF THE CLERK
                                       Western District of Louisiana

                                             September 27, 2019

                                                                            Tom Stagg United States Court House
                                                                               300 Fannin Street, Suite 1167
                                                                                   Shreveport, LA 71101
                                                                                      318-676-4273



Clerk of Court
Cameron Parish
119 Smith Circle Room 21
P. O. Box 549
Cameron, LA 770631-0549


Re: Cameron Parish Cases

Dear Ms. Racca:

In confirmation of the conversation held today with Mary Bunting, Deputy Clerk, Notices of
Remand in the below civil cases were transmitted to your court:

 Western District         Cameron Parish             Caption
 Case No.                 Case No.
 2:18-cv-00677            10-19582                   Cameron et al v. Auster Oil & Gas Inc et al
 2:18-cv-00679            10-19583                   Cameron et al v. Brammer Engineering Inc et al
 2:18-cv-00685*           10-19573                   Cameron et al v. Bay Coquille Inc et al
 2:18-cv-00687            10-19576                   Cameron v. B P America Production Co et al
 2:18-cv-00689            10-19578                   Cameron et al v. Anadarko E & P Onshore L L C et
                                                     al
*Notice of remand printed but not actually mailed.

The remand of these cases does not take effect until appeal delays expire. The above-referenced
cases, along with seven (7) additional ones that are related, will be transmitted if no appeal is
taken. Please destroy any transmissions dated September 26, 2019. If you need any additional
information, please call me at 318-934-4717.

                                                               Sincerely,

                                                               TONY R. MOORE, Clerk of Court

                                                               BY: s/Trelvis Dunford
                                                                      Deputy Clerk
